Citation Nr: 1144576	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lung disability, to include as due to asbestos exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDING OF FACT

Tinnitus is as likely as not causally related to active service.  



(CONTINUED ON THE FOLLOWING PAGE)


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision regarding the Veteran's claim for service connection for tinnitus, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for granting the Veteran's claim at present without detriment to the due process rights of the Veteran.

Service Connection for Tinnitus

The Veteran seeks entitlement to service connection for tinnitus. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011). 

To establish service connection for tinnitus, the veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service personnel records associated with the claims file show that the Veteran was a boatswain's mate and diver who served aboard three Navy vessels during his period of active duty.

Service treatment records do not reflect any complaints, findings, or a diagnosis of tinnitus.  

Post-service, private employer hearing tests from May 2004 to April 2006 did not include any notations related to tinnitus.  

The Veteran underwent a VA examination in March 2007.  He complained of intermittent tinnitus in both ears, but mostly in the right ear.  He said that it would last for five minutes once a day or once every other day.  It was noted that he did deep sea diving from 1956 to 1970 and before that was a deck hand and member of the gun crew for six years.  He claimed that his tinnitus began after 1970 when a high pressure air line blew up on his right side.  Post-service he was an instructor at a deep sea diving school for 15 months and then worked as a truck driver in road construction until the present.  He denied any recreational noise exposure.  

The VA examiner diagnosed severe tinnitus.  He opined, however, that the Veteran's tinnitus was not related to service because its frequency and duration were not characteristic of tinnitus associated with noise exposure.  At the same examination the examiner diagnosed bilateral hearing loss due to both military service and to post-service occupational noise and the aging process.

In the June 2007 rating decision now on appeal, the RO granted the Veteran service connection for bilateral hearing loss due to his military occupation as a deep sea diver with exposure to loud noise.  

During his March 2011 Board hearing, the Veteran testified that his primary duty in the Navy was as a boatswain's mate with additional duties as a diver.  He said that during battle stations or general quarters he manned guns.  He recalled firing a deck gun while on the USS OAK HILL.  He also testified that as a Navy diver he did salvage work under water and patched holes in the hulls of vessels while underwater.  He said that using a stud gun on the steel plates of the patches made a lot of noise and that this noise was amplified underwater.  The Veteran also admitted under questioning that his tinnitus appeared to be getting worse over the past few months and that he associated his tinnitus with his hearing loss.  

In this case, the fact that the Veteran has been diagnosed as having bilateral hearing loss and has been awarded service connection for bilateral hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the evidence of record reflects that the Veteran's bilateral hearing loss is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  

While the March 2007 VA examiner opined that that the Veteran's currently reported tinnitus was not likely related to service, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies sensorineural or noise-induced hearing loss.  Indeed, the VA examiner noted that the Veteran's tinnitus was most likely associated with the further deterioration of his hearing.  Additionally, the Veteran has reported that he began to experience tinnitus in 1970 either right before or right after his discharge from active duty.  The Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The undersigned also found the Veteran's testimony during the March 2011 hearing to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).  

Here, based on the prior determination that service connection is warranted for bilateral hearing loss, the provisions from The MERCK Manual noted above, and the Veteran's credible assertions, the Board concludes that there is support for the conclusion that the Veteran's tinnitus is attributed to his period of active military service.  Consequently, the Board finds, based on this record that the Veteran's tinnitus is as likely as not associated with his service-connected noise-induced bilateral hearing loss as it is the result of some other factor or factors. 

Therefore, on the basis of the above analysis, and after consideration of all of the evidence, the Board finds it is as likely as not that the Veteran's tinnitus is related to his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim on appeal so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a); 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  

The Veteran claims that a current lung disorder is related to in-service exposure to asbestos.  In written submissions and his Board hearing testimony, the Veteran contends that he was exposed to asbestos during his 20-year career in service as a deep sea diver doing salvage and maintenance work and as a deckhand on several World War II-era ships.  

The VA Adjudication Procedure Manual Rewrite (M21-1MR) notes that for many asbestos-related diseases, the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Id. at IV.ii.2.C.9.d.  An asbestos-related disease also can develop from brief exposure to asbestos.  Id.

The Veteran's service personnel records confirm his service in the U.S. Navy from July 1950 to April 1970.  These records reflect that he served at a ship repair unit at the U.S. Naval Station at Tongue Point, Astoria, Oregon, and aboard the USS OAK HILL (LSD-7), the USS BUTTERNUT (AN9), and the USS BOLSTER (ARS-38).  While his DD 214 forms in the record do not list his primary military occupational specialty, he testified that he served as a boatswain's mate and a deep sea diver.  Service personnel records also show that the Veteran took courses in diving and salvage, deep sea diving, cargo handling, and boatswain's mate.  These records corroborate and support the Veteran's Board hearing testimony.  

Service treatment records are negative for any complaints of breathing difficulties.  However, a chest X-ray for an annual diving examination in February 1963 was normal, except for some evidence of blunting of both pleural angles, noted as probably secondary to a previous inflammatory disease.  This was not considered disqualifying.  Other chest X-ray studies and examinations for duty involving diving were within normal limits.  His March 1970 discharge examination showed no abnormalities of the lungs and chest.  

Post-service, VA treatment records dated from November 1999 to August 2009 do not show treatment for any lung disability.  However, he was treated for a deviated nasal septum in November 2002 and for rhinitis in December 2002.  He also occasionally complained of sinus congestion and drainage.  

In his January 2007 claim, the Veteran contended that he had mesothelioma because of exposure to asbestos.  He stated that all the pipes on the USS OAK HILL and the USS BUTTERNUT, on which he served from 1956 to 1962, were covered with asbestos.  

As noted above, during his March 2011 Board hearing, the Veteran testified that his primary duty in the Navy was as a boatswain's mate with additional duties as a diver.  He also testified that the three Navy vessels he served on were all commissioned between 1941 and 1944 and all contained asbestos.  He said that he slept and ate below decks and that the ships had water lines in the berthing and mess areas.  He also testified that there would be white dust in the air or on the floors when drills were conducted and that "you could almost write your name" in the white dust on the deck or floor (see transcript at p. 11).  The Veteran also claimed that he has had difficulty breathing for the past 15 years and that this was getting worse; however, he admitted under questioning that he did not have any diagnosis.  The Veteran also testified that he had no exposure to asbestos after discharge from service and that he quit smoking 35 years ago.  

During the hearing the undersigned conceded, based on the Veteran's duties in service and his testimony, that the Veteran was exposed to asbestos during service, even if it was only an incidental level of exposure.  

In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

To date the Veteran has not been afforded a VA examination to determine the nature, extent, and etiology of any lung disorder.  In light of the Veteran's credible testimony concerning exposure to asbestos during a long naval career, an in-service 1963 chest X-ray that showed some evidence of blunting of pleural angles, perhaps due to a prior disease, the Veteran's testimony of current breathing difficulties, and the Court's holding in McLendon, the Board finds that VA's duty to provide an appropriate examination with respect to the Veteran's claim has been triggered.  Thus, the Veteran should be afforded an appropriate VA examination so that a medical opinion can be provided regarding whether he has any lung disability and, if so, whether it is related to his military service.

Finally, the claims file reflects that the Veteran has receives VA medical treatment through the Rosenburg VA Medical Center (VAMC).  However, as the claims file only includes treatment records from that provider dated up to August 2009, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.






(CONTINUED ON THE FOLLOWING PAGE)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from the Rosenburg VAMC, or any other identified VA facility, for the period from August 2009 to the present.

2.  The RO/AMC shall arrange for the Veteran to be examined by a pulmonary specialist, who is a certified "B Reader" under NIOSH to determine the current nature and likely etiology of any current lung/respiratory disability. Any indicated studies should be conducted, to include both CT scan and chest X-rays.  The examination should also include obtaining a history from the Veteran of his history of asbestos exposure to include his duties in salvage operations and serving aboard ships containing asbestos.

In conjunction with the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on the examination, review of the record, and a detailed reading of scan and test results, the examiner should provide a medical opinion as to whether or not the Veteran has a lung/respiratory disability due to asbestos exposure, and to provide a definitive diagnosis of the lung disability.  The examiner should also identify any non-asbestos related lung disorder found. 

If it is found that the Veteran does have asbestos-related disability, the examiner should further opine whether such disability is, at least as likely as not (50 percent probability or greater), related to asbestos exposure in service.  If the Veteran is diagnosed with a lung disorder that is not related to asbestos exposure, the examiner should comment as to whether such disability is otherwise at least as likely as not, related to some aspect of the Veteran's period service.

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

3.  The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination or failure to cooperate with the VA in developing a claim, without good cause shown, could result in the denial of his claim. 

4.  Upon completion of the above and any other necessary development, the RO/AMC shall readjudicate the Veteran's claim for service connection for a lung disability, to include as due to asbestos exposure.  If the benefit sought on appeal remains denied, it should provide the Veteran and his representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  The case shall then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


